Title: To George Washington from Major General William Heath, 8 December 1776
From: Heath, William
To: Washington, George



Dear General
Peeks-Kill [N.Y.] Decr 8th 1776

yesterday afternoon Lieut. Colonel Vose arrived Here from Albany, with Greatons, Bonds, & Porters Regiments, making in the whole between 5 & 600 men, on their way to Joyn your Excellency, I am Furnishing them with Tents Provisions &c. and not a moments Time shall be lost in facilitateing, their march—They do not disembarke here but fall Down to Haverstraw and will begin their march this Day.
Generals Gates and Arnold will be at Goshen this night with, Pattersons Starks Poors & Reads Regiments.
We have Information that besides the Ships which Sail’d through the Sound to the Eastward, Several Large ones (The Asia, Eagle &c.) Sailed Round Long-Island—It is Conjectured by many that they are Bound to Hallifax to Winter, and that Barracks for the reception of a Large Body of Troops have lately been Built There.
A number of Valluable Prises have been taken to the Eastward in Particular One with Arms Clothing &c.
General Spencer is removing to Crom Pond, where the Stores which were at North Castle are Deposited—The Heavy artillery Consisting of One Brass 24 pdr and Seven Iron 12 pdrs is at this Place.
General George Clinton is Pushing the obstructions in the River, I have ordered Colo. De Rousies Canadian Detachment to Joyn him—a great number of Convaliscents Left Here by General Lee (and others Collected from the Jersies north Castle—Stanford &c. many of whom Can never be of any Service but a Burden to the Publick) I think had better be Discharged return Home and recruit, after which many of them will Enlist.
I think the recruiting Service is pretty Successfull, should be glad to be informed, if the men belonging to One State, are to Enlist Under the officers belonging to another, as there is a diversity of Opinions on the matter, my own Opinion is that they ought not, but perhaps I am mistaken.
We are Impatient to Hear from your Excellency and to Know the Truth of things as many reports prevail Here, one Day that you are retreating, before the Enemy, the next that you have Obtained Some Signal Advantage, Killed Some Principal Officers &c.

By a Person who has Just made his Escape from the Enemy, I am Informed that they are Building Barracks in Fort Independence near Kingsbridge. I have the Honor to be with great respect your Excellencys most Hbble Servt

W. Heath

